DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, 18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a bottom wall formed by extending a free end of one of the third sidewall and fourth sidewall away from the opening towards a free end of the other of the third sidewall and the fourth sidewall away from the opening, or by extending a pair of free ends of the third side wall and the fourth sidewall away from the opening towards each other”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 4-6, 9-14, and 21-22 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 15, the prior art of record does not anticipate ore render obvious the limitations: “a bottom wall formed by extending a free end of the third sidewall and an opposing free end of the fourth sidewall towards each other, the bottom wall being discontinuous between the third sidewall and the fourth sidewall and blocking a movement in an insertion direction of the conductor of the conductive wire when the conductor is inserted 
Claim 16 includes all the limitations of claim 15 and is therefore also allowable.

With regard to claim 18, the prior art of record does not teach: “a free end of at least two of the plurality of sidewalls opposite the opening towards each other, the bottom wall being discontinuous between the at least two of the plurality of sidewalls and blocking a movement in an insertion direction of the conductor of the conductive wire when the conductor is inserted into the conductive terminal in the insertion direction”, when combined with the rest of the limitations of claim 18.  Claim 18 is therefore allowable.
Claims 2-3, 7-8, and 20 include all the limitations of claim 18 and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831